Chapman, J.
A complaint was made to the defendant, wh<? is a trial justice, against certain liquors, alleged to be illegally Kept for sale by the plaintiff and the defendant thereupon issued *33a warrant for the seizure of the liquors. The plaintiff alleges that the officer seized certain liquors that were not described in the complaint and warrant, and made return thereof to the defendant, and that the defendant thereupon fraudulently altered the description of liquors in the complaint and warrant so as to make it correspond with the officer’s return, and then proceeded to try the case upon these altered documents. After a judgment was rendered in the case against the plaintiff, he appealed to the superior court and entered his appeal. He then produced in evidence a copy of the defendant’s record, including the complaint and warrant. In this copy the description of liquors in the complaint and warrant corresponds with that in the officer’s return. It appeared upon inspection that this was a correct copy of the record in its present condition. But the plaintiff attempted to establish his case by offering evidence tending to show that the defendant made the alterations above specified during the pendency of the proceedings before him. This was an offer to impeach the verity of the record, and for that reason the evidence was rejected.
The doctrine that a record imports absolute verity, and that no averment, plea or proof is admissible to the contrary, has been uniformly maintained from the earliest times, on grounds of public policy. It is too important and too well settled by authority to be questioned. The recent discussion of it in Wells v. Stevens, 2 Gray, 115, makes it unnecessary to refer to other authorities.
In this case it appears that the original record bears the marks of interlineations such as the plaintiff describes; but interlineations often exist in complaints and warrants. The practice of interlining such papers is slovenly and dangerous; but their validity is not thereby affected, when the alterations are made before they are delivered to an officer. Now if the existing record is true, it was so done. The face of the record imports it, and proof oí a subsequent alteration would impeach the record, by contradicting it directly.
In receiving the complaint, and directing the form of the warrant, in the hearing of the cause and determining how to make *34up the record and what should be stated in it, the defendant acted judicially, and within his jurisdiction. It is well settled that a magistrate thus acting within his jurisdiction is answerable to the government only, and is not liable to be troubled by actions in behalf of individuals whose cases he has been obliged to try. The law on this subject has been thoroughly discussed in Pratt v. Gardner, 2 Cush. 63, and Raymond v. Bolles, 11 Cush. 315. The cases cited by the plaintiff’s counsel in which magistrates have been held liable are cases where they either acted ministerially, or exceeded their jurisdiction.

Exceptions overruled.